DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-2, 4-12, 14-22 are pending.  Claims 1 and 12 have been amended.  Claims 3 and 13 have been canceled. 

Response to Arguments
Applicant’s arguments filed 12/02/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over EMADI US 20140129040 in view of Arnold US 20200014210.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 10, 12, 14, 15, 19, 20, 22 rejected under 35 U.S.C. 103 as being unpatentable over EMADI US 20140129040 in view of Arnold US 20200014210.

Regarding claim 1 and 12, EMADI teaches:
A method for controlling 
(i) a renewable electrical energy generation resource (Fig 2 renewable Energy; Par 0067 “renewable energy sources”)
and 
(ii) an electrical energy storage device (Fig 2 Battery storage Ultra-capacitor storage) configured to discharge electric power to an electrical grid (Par 0097 “the portion of battery discharging power which is sold to the grid.”) and chargeable with electric power produced by the renewable electrical energy generation resource (Par 0067 “charging and discharging of the energy storage elements, utilization of renewable energy sources”), 
the method comprising: utilizing 
(A) a time-dependent forecast of electrical energy production by the renewable electrical energy generation resource (Fig 7; Par 0080 “The forecasted net demand profiles can be generated from any prediction algorithm.” … “To obtain hourly rolling window predictions, data from two predicted days is needed with the portion of which days to use is based on the time of day” … “The net demand profile will be the sum of the demand prediction (electricity power needed for the house/building) and the prediction for renewable energy production.”) and 
(B) a state of charge (SOC) schedule for the electrical energy storage device including a plurality of SOC target values at a plurality of times points (Fig 8; Par 0081 “a battery usage power profile, an example of which is depicted in FIG. 8. It is noted the red zone power rates are between the dashed green and dashed red horizontal lines, it is also noted the time-scale steps match with the variable time-steps given by the demand prediction profile used to generate FIG. 6.”), 
to generate a time-varying charge/discharge control signal for the electrical energy storage device (Par 0084 “the A-EMS controller communicates with a battery controller to dictate charge/discharge rates and to receive measurements of battery energy level. The charge/discharge rates are, in one implementation, based on the optimization process”), 
wherein the time-varying charge/discharge control signal is configured to ensure that the SOC schedule is satisfied by charging or discharging at rates necessary to meet the plurality of SOC target values at the plurality of time points, while periodically updating the generation of the time-varying charge/discharge control signal ( Fig. 6 and 8; Par 0081 “The incremental red-zone battery power charge/discharge rates are managed by the controller to allow the use of temporarily high power rates at optimal times. The optimization MILP solver subprocess generates a battery usage power profile, an example of which is depicted in FIG. 8. It is noted the red zone power rates are between the dashed green and dashed red horizontal lines, it is also noted the time-scale steps match with the variable time-steps given by the demand prediction profile used to generate FIG. 6.”) based upon 
 (i) an updated time-dependent forecast of electrical energy production (Par 0082 “The control process is adaptive as it can use updated net demand forecasts and allows system users to adjust goals/optimization-costs on the fly. The adaptability results from the use of the optimization solver that optimizes the process based on the various inputs at every time-step.”) and 
(Par 0085 “The energy management system communicates with external networks to update parameters in the control process” Par 0082 “a target final battery level at the end of the rolling horizon, and an updated running peak usage term.”…. “The control process is adaptive as it can use updated net demand forecasts and allows system users to adjust goals/optimization-costs on the fly. The adaptability results from the use of the optimization solver that optimizes the process based on the various inputs at every time-step.”), 
so as to dynamically control and vary the rates of charging or discharging of the electrical energy storage device (Par 0082 “The adaptability results from the use of the optimization solver that optimizes the process based on the various inputs at every time-step.” and Par 0084 “he A-EMS controller communicates with a battery controller to dictate charge/discharge rates and to receive measurements of battery energy level. The charge/discharge rates are, in one implementation, based on the optimization process”) based on an amount of the electric power that is produced or forecasted to be produced by the renewable electrical energy generation resource at the plurality of time points (Par 0024 “predicting an amount of power generated by renewable energy sources in said system for said predetermined future period of time”).
EMADI does not explicitly teach:
wherein the electrical energy storage device is charged exclusively from the renewable electrical energy generation resource, and is not configured to receive electric power from the electrical grid.  
Arnold teaches:
 (Par 0019 “The energy storage device can preferably only be charged by the renewable energy source, such as the photovoltaic system.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging taught by EMADI to have charging exclusively taught by Arnold for the purpose of minimizing cost of service. (Refer to Par 0019)
 
Regarding claim 2 and 22, EMADI teaches:
periodically updating the generation of the time-varying control signal upon expiration of a refresh period, wherein the periodic updating comprises computing and using a new basepoint value for aggregated energy supplied from the renewable electrical energy generation resource and the electrical energy storage device to the electrical grid upon expiration of the refresh period.   (Par 0080 “The general idea is to average the last number of similar day types to predict future days, e.g. average last 5 weekday/weekend days. To obtain hourly rolling window predictions, data from two predicted days is needed with the portion of which days to use is based on the time of day.”)

Regarding claim 4 and 14, EMADI teaches:
altering the time-varying charge/discharge control signal responsive to a difference between forecasted production and actual production of at least one electric generation facility to ensure that the SOC schedule is satisfied.   (Par 0079 “at every iteration, a prediction window that provides a net electricity demand forecast. This forecast is used as an input to the control process. The net demand is the difference in real power generated from the onsite renewable energy source (RES) and the electricity demand needed for loads in the building or buildings covered by the microgrid.”)
 
Regarding claim 5and 15, EMADI teaches:
wherein the time-varying charge/discharge control signal is further configured to increase the value of the time-varying charge/discharge control signal during periods of increased relative production of the renewable electrical energy generation resource to smooth an aggregated power output supplied to the electrical grid by the renewable electrical energy generation resource and the electrical energy storage device, while ensuring that the SOC schedule is satisfied.   (Par 0098 “The terms in (8b) represent battery usage costs and a battery signal smoothing term. The battery is modelled such that there exist so-called green zone power limits that the battery power rates can always lie between.”….. “The battery power rate can be temporarily increased via so-called incremental red zone power rates denoted by vectors p.sub.bat.sup.rc and p.sub.bat.sup.rd for charging and discharging, respectively”)

  Regarding claim 9 and 19, EMADI teaches:
wherein the renewable electrical energy generation resource comprises a photovoltaic array (Fig 2 solar panels), the electrical energy storage device comprises a battery array (Fig 2 Battery storage), and the time-dependent forecast of electrical energy production comprises a solar production forecast (Par 0080 “. As an example, days are classified based on weather data, e.g. cloudy day, partially cloudy day, sunny day, etc. Historical weather data and forecasts are readily available online from the Internet and can easily be accessed by the controller.”).  

  Regarding claim 10 and 20, EMADI teaches:
wherein the renewable electrical energy generation resource comprises at least one wind turbine (Fig 2 wind turbine), the electrical energy storage device comprises a battery array (Fig 2 Battery storage), and the time-dependent forecast of electrical energy production comprises a wind production forecast (Par 0134 “method for using and predicting power from renewable energy sources such as wind, solar, geothermal, etc. A further aspect of the invention may be seen to be a control process using any external information and user settings including Internet, smartphone, weather”).  

Claims 6, 7, 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over EMADI US 20140129040 in view of Arnold US 20200014210 as applied to claim 1 and 12 above, and further in view of Henri et al. US 2020/0211128.

  Regarding claim 6 and 16, EMADI does not explicitly teach:
wherein the time-varying charge/discharge control signal is susceptible to being varied by adoption of one or more control modes of a plurality of control modes, and 
wherein the method further comprises: 
for each control mode of the plurality of control modes, 

identifying an intersection of control signal candidate values among multiple control modes, or 
selecting an ideal value for a control mode of highest priority, to generate the time-varying charge/discharge control signal.  
Henri teaches:
wherein the time-varying charge/discharge control signal is susceptible to being varied by adoption of one or more control modes of a plurality of control modes (Fig 3 #304), and 
wherein the method further comprises: 
for each control mode of the plurality of control modes, 
generating a plurality of control signal candidate values including an upper bound value, a lower bound value, and an ideal value (Par 033 Table 1 nine modes.) ; and 
identifying an intersection of control signal candidate values among multiple control modes, or selecting an ideal value for a control mode of highest priority, to generate the time-varying charge/discharge control signal (Fig 3 Par 0036 “FIG. 3 is a flowchart that shows a mode selecting process…..the EMPC controller is a Mixed Integer Programming (MIP) based scheduling algorithm. In a first stage 302, a 24-hour schedule is determined (e.g., by the controller 104) based on the 24-hour ahead forecast of PV, load, and electricity price.”).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify control signal taught by EMADI to have Henri for the purpose of control based on power cost. (Refer to Par 0006)

  Regarding claim 7 and 17, EMADI does not explicitly teach:
wherein the plurality of control modes comprises two or more of the following modes: 
Charge-Discharge mode, 
Coordinate Charge Discharge mode, 
Active Power Limit mode, 
Active Power Response mode, 
Active Power Smoothing mode, and 
Pricing Signal mode.  
Henri teaches:
wherein the plurality of control modes comprises two or more of the following modes: 
Charge-Discharge mode, 
Coordinate Charge Discharge mode, 
Active Power Limit mode, 
Active Power Response mode, 
Active Power Smoothing mode, and 
Pricing Signal mode.  
 (Par 0035 “Mode 1 of charging may limit the charging” Par 0037 “The mode with the least cost”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify control taught by EMADI to have the Henri for the purpose of control based on power cost. (Refer to Par 0006)

Claims 8 and 18 rejected under 35 U.S.C. 103 as being unpatentable over EMADI US 20140129040 in view of Arnold US 20200014210 and Henri et al. US 2020/0211128 as applied to claim 7 above, and further in view of Pollack US 2011/0001356. 

Regarding claim 8 and 18, EMADI does not teach:
wherein the plurality of control modes further comprises at least one of the following modes: 
Volt-Watt mode, 
Frequency-Watt Curve mode, and  
Automatic Generation Control mode.  
Pollack teaches:
wherein the plurality of control modes further comprises at least one of the following modes: 
Volt-Watt mode, 
Frequency-Watt Curve mode, and  
Automatic Generation Control mode.  
 (Par 0005 “regulation mode is known as Automatic Generation Control,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify EMADI to further include at least one of Pollack for the purpose of automatic control from power grid. (Refer to par 0005)

Claims 11 and 21 rejected under 35 U.S.C. 103 as being unpatentable over EMADI US 20140129040 in view of Arnold US 20200014210  as applied to claim 1 above, and further in view of Puetter et al. US 2018/0012337.

  Regarding claim 11 and 21, EMADI does not explicitly teach:
wherein the time-dependent forecast of electrical energy production comprises an ensemble based on of two or more of the following: 
on-site sky imaging, 
satellite imaging, and 
meteorological modeling.  
Puetter teaches:
wherein the time-dependent forecast of electrical energy production comprises an ensemble based on of two or more of the following: 
on-site sky imaging, 
satellite imaging, and 
meteorological modeling.  
 (Par 0004 “imaging are broad-based technologies having a number of diverse and extremely important practical applications--such as geological mapping and analysis, and meteorological forecasting.  Aerial and satellite-based photography and imaging are especially useful remote imaging techniques that have, over recent years, become heavily reliant on the collection and processing of data for digital images, including spectral, spatial, elevation”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify EMADI to include ensemble based on of two or more of the following taught by Puetter for the purpose of having an improved data. (Refer to Par 0004)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859